Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2022 has been entered.
 
	This is in response to the Amendment dated February 24, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claims 10 and 11 drawn to an invention nonelected without traverse in the reply filed on July 19, 2021.  

Claim Rejections - 35 USC § 112
I.	Claims 12 and 13 have been rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 

first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The rejection of claims 12 and 13 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claims 12 and 13 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. 
	The rejection of claims 12 and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 1, 3-4, 8 and 12 have been rejected under 35 U.S.C. 103 as being unpatentable over Herdman et al. (US Patent Application Publication No. 2010/0243463 A1) in view of CN 101967662 (‘662).
	The rejection of claims 1, 3-4, 8 and 12 under 35 U.S.C. 103 as being unpatentable over Herdman et al. in view of CN 101967662 (‘662) has been withdrawn in view of Applicant’s 

amendment.

II.	Claims 5-7 and 13 have been rejected under 35 U.S.C. 103 as being unpatentable over Herdman et al. (US Patent Application Publication No. 2010/0243463 A1) in view of CN 101967662 (‘662) as applied to claims 1, 3-4, 8 and 12 above, and further in view of Bokisa (US Patent Application Publication No. 2015/0354085 A1) and Deeman (US Patent No. 4,473,448).
	The rejection of claims 5-7 and 13 under 35 U.S.C. 103 as being unpatentable over Herdman et al. in view of CN 101967662 (‘662) as applied to claims 1, 3-4, 8 and 12 above, and further in view of Bokisa and Deeman have been withdrawn in view of Applicant’s amendment.

III.	Claim 9 has been rejected under 35 U.S.C. 103 as being unpatentable over Herdman et al. (US Patent Application Publication No. 2010/0243463 A1) in view of CN 101967662 (‘662) as applied to claims 1, 3-4, 8 and 12 above.
	The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Herdman et al. in view of CN 101967662 (‘662) as applied to claims 1, 3-4, 8 and 12 above has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Objections
Claim 19 IS objected to because of the following informalities: 
Claim 19

	line 5, the word “phalthic” should be amended to the word -- phthalic --.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
I.	Claim 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 18
	line 2, “wherein the adipic acid or phalthic acid is present at a concentration of 1 to 5 g/L” is new matter.

The Examiner has carefully considered the entire specification as originally filed, however, there is found no literal support in the specification for the new limitation in new claim 18. Applicant has not provided the page number and line numbers from the specification as to where the newly added limitations are coming from. Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).
	Applicant states that claim 18 is supported by Table 3. Table 3 discloses only two 

concentrations for adipic acid and phthalic acid, i.e., 1 g/L and 5 g/L. The two independent concentrations do not make the claimed range of concentration.

II.	Claims 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15
	line 3, it appears that the “metallic chromium” is the same as the metallic chromium recited in claim 1, line 2. However, the claim language is unclear as to whether it is. 
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim Rejections - 35 USC § 103
Solution
I.	Claims 1, 3, 8 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herdman et al. (US Patent Application Publication No. 2010/0243463 A1) in view of CN 101967662 (‘662), Hofmann et al. (US Patent Application Publication No. 2013/0078382 A1) and Deeman (US Patent No. 4,473,448).
	Regarding claim 1, Herdman teaches a trivalent chromium plating solution, comprising:

• 1 to 25 g/L in terms of metallic chromium of a trivalent chromium compound (= the concentration of the water-soluble trivalent chromium salt in the chromium electroplating electrolyte is preferably in the range of about 15 to about 125 grams per liter) [pages 2-3, [0050]], 
• 5 to 90 g/L of a combination of a first complexing agent and a second complexing agent  (= the concentration of the one or more complexants in the chromium plating bath is preferably in the range of about 5 to about 40 grams per liter) [page 3, [0055]], 
• 100 to 300 g/L in combination of both potassium sulfate and ammonium sulfate as a conductive salt (= in a preferred embodiment, the additional inert water-soluble salts comprise one or more of sodium sulfate, potassium sulfate, and ammonium sulfate, at a total concentration of between about 100 and 300 grams per liter in the chromium electroplating electrolyte) [page 3, [0051]], 
• 30 to 150 g/L of boric acid (= the pH buffering compound is used to maintain the pH of the electrolyte at the desired level and is typically selected from the group consisting of boric acid and salts thereof) as a pH buffer (= the concentration of the pH buffering compound in the electrolyte solution is dependent on the desired pH of the electrolyte and is typically in the range of about 50 to about 100 grams per liter) [page 3, [0053]], and 
	• sodium saccharinate (= water-soluble salts of saccharin (page 3, [0056]), e.g., sodium saccharin dehydrate (page 3, [0068])) and sodium allylsulfonate (= sodium allyl sulfonate) [page 3, [0056]] in combination as a first sulfur-containing organic compound.
The solution of Herdman differs from the instant invention because Herdman does not 

disclose the following:
a.	Diammonium tartrate as a first complexing agent and adipic acid or phthalic acid as a second complexing agent.
	Herdman teaches that:
The complexant for trivalent chromium ions is typically selected from dicarboxylic acids and suitable salts thereof and aminocarboxylic acids and suitable salts thereof. Examples of these dicarboxylic acids and aminocarboxylic acids include one or more of malic acid, aspartic acid, maleic acid, succinic acid and glycine by way of example and not limitation. The concentration of the one or more complexants in the chromium plating bath is preferably in the range of about 5 to about 40 grams per liter, more preferably in the range of about 10 to 25 grams per liter (page 3, [0055]).

CN ‘662 teaches a trivalent chromium electroplating solution (ƿ [0002]).
Stabilizers are sodium formate, potassium formate, ammonium formate, sodium acetate, potassium acetate, ammonium acetate, sodium oxalate, potassium oxalate, ammonium oxalate, sodium malonate, potassium malonate, ammonium malonate, sodium tartrate, ammonium tartrate. At least one of sodium citrate, potassium citrate, ammonium citrate, sodium glycolate, potassium glycolate, ammonium glycolate, glycine, alanine, and aspartic acid (ƿ [0014]).

Hofmann teaches a solution comprising chromium(III) ions (page 1, [0017]). 
Suitable complexing agents are formic acid, acetic acid, propionic acid, butyric acid, isobutyric acid, valeric acid, hexanecarboxylic acid, cyclopentanecarboxylic acid, acetylsalicylic acid, benzoic acid, nitrobenzoic acid, 3,5-dinitrobenzoic acid, tetrahydrofuran-2-carboxylic acid, sorbic acid, oxalic acid, malonic acid, succinic acid, glutaric acid, adipic acid, pimelic acid, suberic acid, azelaic acid, sebacic acid, maleic acid, phthalic acid, terephthalic acid, ethylenedinitrilotetraacetic acid, ethylenediaminetetraacetic acid, diethylenediaminepentaacetic acid, nitrilotriacetic acid, tartaric acid, citric acid, isocitric acid, malic acid, ascorbic acid, lactic acid, gluconic acid, glucuronic acid, gallic acid, methanol, ethanol, 1-propanol, 2-propanol, 1-butanol, 2-butanol, 1-pentanol, ethylene glycol, propylene glycol, 
butyl glycol and glycol ethers (page 3, [0044]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the complexing agents described by 

Herdman with diammonium tartrate as a first complexing agent and adipic acid or phthalic acid as a second complexing agent because ammonium tartrate and adipic acid or phthalic acid are complexants for trivalent chromium ions in trivalent chromium electroplating solutions for the electroplating of chromium.
	A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 
137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	b. 	Sodium vinylsulfonate as a second sulfur-containing organic compound.
	Deeman teaches aqueous electrolytes containing trivalent chromium ions (col. 1, lines 4-6). Class II compounds include sodium vinyl sulphonate CH2=CHSO3Na (col. 3, line 33).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the solution described by Herdman with sodium vinylsulfonate as a second sulfur-containing organic compound because sodium vinyl sulphonate CH2=CHSO3Na is a Class II compound added to aqueous electrolytes containing trivalent chromium ions for the electroplating of chromium.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
c.	Wherein the first and second sulfur-containing organic compounds have a combined concentration of 0.5 to 10 g/L.
Herdman teaches that typically, the higher the concentration of the sulfur bearing organic compound in the plating bath, the higher the concentration of sulfur in the plated deposit. Preferably the concentration of the sulfur bearing organic compound in the electroplating electrolyte is from 0.001 to 10 g/l (page 3, [0054]).
Deeman teaches sodium allyl sulphonate CH2=CHCH2SO3Na, sodium vinyl sulphonate CH2=CHSO3Na (col. 3, lines 32-33) and saccharin (col. 3, lines 46-52). The compounds will usually be present in amounts from 1 to 500 milligrams per liter (col. 2, lines 9-11). 
d.	Wherein the trivalent chromium plating solution is configured to produce a chromium plating with a silvery white color when electroplated.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because:
(i)	The Herdman combination teaches a solution in a similar manner as presently 
claimed. If the composition is physically the same, it must have the same properties. Products of identical chemical composition cannot have mutually exclusive properties. A chemical 

composition and its properties are inseparable (MPEP § 2112.01(II)).
(ii)	The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render an old composition patentably new to the discoverer (MPEP § 2112(I)).
(iii)	The Herdman combination may have resulted in the composition as presently claimed, however, the fact that Applicant uses the composition for a different purpose does not alter the conclusion that its use in a prior art composition would be prima facie obvious from the purpose disclosed in the references.
	Regarding claim 3, the solution of Herdman differs from the instant invention because Herdman does not disclose wherein the trivalent chromium plating solution has a mass ratio of potassium sulfate and ammonium sulfate ((potassium sulfate)/(ammonium sulfate)) of from 1.0 to 30.  
	Herdman teaches that:
Additional inert water soluble salts to improve solution conductivity (page 2, [0045]).
The additional inert water-soluble salt is typically one or more water-soluble salts of chloride or sulfate, including for example, the chloride or sulfate salts of sodium, potassium and ammonium. In a preferred embodiment, the additional inert water-soluble salts comprise one or more of sodium sulfate, potassium sulfate, and ammonium sulfate, at a total concentration of between about 100 and 300 grams per liter in the chromium electroplating electrolyte (page 3, [0051]).

It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the trivalent chromium plating solution described by Herdman with wherein the trivalent chromium plating solution has a mass ratio of 
potassium sulfate and ammonium sulfate ((potassium sulfate)/(ammonium sulfate)) of from 1.0 

to 30 because one having ordinary skill in the art has the skill to experimentally determine, calculate and/or optimize the mass ratio of potassium sulfate and ammonium sulfate by routine experimentation that would have achieved the desired solution conductivity (MPEP § 2141.03). 
	Regarding claim 8, Herdman teaches wherein the trivalent chromium plating solution comprises substantially no iron and no cobalt (page 2, [0043] to [0049]).
	Regarding claim 14, Deeman teaches water, wherein the trivalent chromium plating solution consists of water (= aqueous electrolytes containing trivalent chromium ions) [col. 1, lines 4-6], Herdman teaches basic chromium sulfate as the trivalent chromium compound (= basic chromium sulfate) [page 3, [0068]], CN ‘662 teaches diammonium tartrate (= ammonium tartrate) [ƿ [0014]], Hofmann teaches either adipic acid or phthalic acid (= adipic acid and phthalic acid) [page 3, [0044]], Herdman teaches potassium sulfate, ammonium sulfate (= sulfate salts of potassium and ammonium) [page 3, [0051]], boric acid (= boric acid) [page 3, [0053]], sodium saccharinate (= water-soluble salts of saccharin (page 3, [0056]), e.g., sodium saccharin dehydrate (page 3, [0068])), sodium allylsulfonate (= sodium allyl sulfonate) [page 3, [0056]], and Deeman teaches sodium vinylsulfonate (= sodium vinyl sulphonate) [col. 3, line 33].
	Regarding claim 15, Herdman teaches the trivalent chromium plating solution comprising:
· 15 to 25 g/L in terms of metallic chromium of the trivalent chromium compound (= the concentration of the water-soluble trivalent chromium salt in the chromium electroplating electrolyte is preferably in the range of about 15 to about 125 grams per liter) [pages 2-3, 

[0050]], 
· 10 to 60 g/L of the combination of the first and second complexing agents (= the 
concentration of the one or more complexants in the chromium plating bath is preferably in the range of about 5 to about 40 grams per liter) [page 3, [0055]], 
· 120 to 240 g/L of the combination of potassium sulfate and ammonium sulfate (= in a preferred embodiment, the additional inert water-soluble salts comprise one or more of sodium sulfate, potassium sulfate, and ammonium sulfate, at a total concentration of between about 100 and 300 grams per liter in the chromium electroplating electrolyte) [page 3, [0051]], 
· 50 to 110 g/L (= the concentration of the pH buffering compound in the electrolyte solution is dependent on the desired pH of the electrolyte and is typically in the range of about 50 to about 100 grams per liter) of boric acid (= the pH buffering compound is used to maintain the pH of the electrolyte at the desired level and is typically selected from the group consisting of boric acid and salts thereof) [page 3, [0053]], and 
· 2 to 8 g/L of the combination of first and second sulfur-containing organic compounds (= preferably the concentration of the sulfur bearing organic compound in the electroplating electrolyte is from 0.001 to 10 g/l) [page 3, [0054]],
wherein the trivalent chromium plating solution has a pH in a range of 2.5 to 4.0 (= a pH of 2.8-4.2) [page 1, [0018]].
Regarding claim 16, Herdman teaches which does not comprise allylthiourea (= the sulfur-containing organic compound is preferably selected from the group) [page 3, [0054]].
Regarding claim 17, Herdman teaches wherein the trivalent chromium compound is 

basic chromium sulfate (= basic chromium sulfate) [page 3, [0068]].
	Regarding claim 18, Hofmann teaches wherein the adipic acid or phthalic acid is present at a concentration of 1 to 5 g/L (= the amount of all complexing agents in each of the two treatment solutions is in each case from 0.75 to 200 g/l) [page 3, [0044] and [0045]], wherein the trivalent chromium plating solution does not comprise both adipic acid and phthalic acid (= least one complexing agent) [page 1, [0018]], and Herdman teaches wherein the trivalent chromium plating solution does not comprise glycine (= examples of these dicarboxylic acids and aminocarboxylic acids include one or more of malic acid, aspartic acid, maleic acid, succinic acid and glycine by way of example and not limitation) [page 3, [0055]].
Regarding claim 19, the solution of Herdman differs from the instant invention because Herdman does not disclose the trivalent chromium plating solution comprising: 
64 g/L of basic chromium sulfate as the trivalent chromium compound, 
30 g/L diammonium tartrate, 
1 g/L adipic acid or phthalic acid, 
150 g/L potassium sulfate, 
20 g/L ammonium sulfate, 
80 g/L boric acid, 
4 g/L sodium saccharinate, 
1.3 to 2.6 g/L sodium allylsulfonate, and 
0.75 to 1.25 g/L sodium vinylsulfonate,
wherein the trivalent chromium plating solution has a pH of 3.4.

	Herdman teaches:
about 15 to about 125 grams per liter of the water-soluble trivalent chromium salt (pages 2-3, [0050]], 
the concentration of the one or more complexants in the chromium plating bath is preferably in the range of about 5 to about 40 grams per liter (page 3, [0055]).
a total concentration of between about 100 and 300 grams per liter of potassium sulfate and ammonium sulfate (page 3, [0051]), 
about 50 to about 100 grams per liter of boric acid (page 3, [0053]), and 

2.5 g/l sodium saccharin dehydrate (page 3, [0068]),
wherein the trivalent chromium plating solution has a pH of about 2.8-4.2 (page 3, [0053]).

	A trivalent chromium electroplating solution was prepared as follows:
		
    PNG
    media_image1.png
    140
    320
    media_image1.png
    Greyscale

(page 3, [0068]).
	Hofmann teaches 0.75 to 200 g/L of adipic acid and phthalic acid (page 3, [0044] and [0045]).
Deeman teaches 1 to 500 milligrams per liter (col. 2, lines 9-11) of sodium allyl sulphonate CH2=CHCH2SO3Na, sodium vinyl sulphonate CH2=CHSO3Na (col. 3, lines 32-33) and saccharin (col. 3, lines 46-52). Herdman teaches that preferably the concentration of the sulfur bearing organic compound in the electroplating electrolyte is from 0.001 to 10 g/l (page 3, [0054]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the solution described by Herdman with wherein the trivalent chromium plating solution comprising: 
64 g/L of basic chromium sulfate as the trivalent chromium compound, 
30 g/L diammonium tartrate, 
1 g/L adipic acid or phthalic acid, 

150 g/L potassium sulfate, 
20 g/L ammonium sulfate, 
80 g/L boric acid, 
4 g/L sodium saccharinate, 
1.3 to 2.6 g/L sodium allylsulfonate, and 
0.75 to 1.25 g/L sodium vinylsulfonate,
wherein the trivalent chromium plating solution has a pH of 3.4

because:
	(i)  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP § 2144.05(I)).
	(ii)  A prima facie case of obviousness exists where claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP § 2144.05(I)).
	(iii)  It has been held that changes in temperature, concentration or both, is not a patentable modification; however, such changes may impart patentability to a process if the ranges claimed produce new and unexpected results which are different in kind and not merely in degree from results of the prior art, such ranges are termed “critical” ranges and Applicant has the burden of proving such criticality; even though Applicant’s modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within capabilities of one skilled in the art; more particularly, where general conditions of the claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation. In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP § 2144.05].


Method
II.	Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herdman et al. (US Patent Application Publication No. 2010/0243463 A1) in view of CN 101967662 (‘662), Hofmann et al. (US Patent Application Publication No. 2013/0078382 A1) and Deeman (US Patent No. 4,473,448) as applied to claims 1, 3, 8 and 14-19 above.
	Herdman, CN ‘662, Hofmann and Deeman are as applied above and incorporated herein.
	Regarding claim 9, Herdman teaches a method for chromium-plating, the method comprising: 
• electroplating an article with the trivalent chromium plating solution according to claim 1 (see I. above) to produce an article with a chromium plating (= an improved electroplating bath and method of providing a corrosion resistant chromium alloy coating on an article) [page 2, [0027]],
wherein the electroplating uses a cathode current density of 2 to 20 A/dm2 for a period of 1 to 15 minutes (= passing a current density of 10 A/dm2 for 12 minutes) [pages 3-4, [0069]].
The method of Herdman differs from the instant invention because Herdman does not disclose wherein the chromium plating has a silvery white color.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Herdman combination teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 

705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
A process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).
Regarding claim 20, the method of Herdman differs from the instant invention because 
Herdman does not disclose wherein the electroplating uses a cathode current density of 8 A/dm2 for a time of 3 minutes. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the solution described by Herdman with wherein the electroplating uses a cathode current density of 8 A/dm2 for a time of 3 minutes because considering that is silent as to the cathode current density, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the cathode current density through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 

F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
Furthermore, Herdman teaches passing a current density of 10 A/dm2 for 5 minutes (page 4, [0075]). A prima facie case of obviousness exists where claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP § 2144.05(I)).

RE: REMARKS
Applicant’s arguments filed February 24, 2022 have been fully considered but they are 
not persuasive. 
	Applicant states that the plating solutions of the present invention are distinguished 
over the prior art because it was found that the plating solutions could produce not only a chromium plating having a silvery white color, but improved corrosion resistance as described in Example 4 ([0046]-[0047]) of the originally filed specification) and shown in Fig. 3.
	In response, the testing of the trivalent chromium plating solutions described for their ability to having improvements in both appearance and corrosion resistance of a resulting chromium plating is not commensurate in scope with the present claims. The present claims are more generic than what was tested and what was tested was not representative of the overall broadness of what is presently claimed, i.e., the ability for the trivalent chromium plating solution having improvements in both appearance and corrosion resistance of a resulting chromium plating only works for what was specifically tested. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the 
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.














/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        June 2, 2022